Citation Nr: 0628287	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-17 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for postoperative 
herniated nucleus pulposus at L4-L5, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was initially service 
connected for his postoperative herniated nucleus pulposus at 
L4-L5 and granted a 20 percent disability rating.  In 
September 2002, the veteran's disability rating was increased 
from 20 to 40 percent (effective October 17, 2001).  This was 
not a full grant of the benefits sought on appeal because 
higher disability ratings are available under the diagnostic 
codes pertinent to spine disorders.  Therefore, this issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The veteran also submitted claims for service connection for 
diabetes in May 2006 and an adjustment disorder with 
depressed mood in July 2006.  These claims are REFERRED back 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that further development is necessary 
prior to the adjudication of the veteran's claim.  As such, 
this claim is remanded to the AMC for the action described 
below.

The Board notes that the veteran submitted additional 
evidence after the issuance of the May 2006 supplemental 
statement of the case (SSOC).  The RO did not consider this 
evidence prior to certifying this case to the Board.  The AMC 
must review this new evidence, in addition to any other 
treatment records from the VA medical center after May 10, 
2006.

The veteran was also not provided with any of the regulations 
pertaining to neurological symptomatology, nor did the RO 
consider separate orthopedic and neurologic manifestations 
under the applicable rating criteria.  He argues that he 
should have ratings for his neurological impairment, and this 
is certainly contemplated under the rating criteria.  
However, since the RO did not consider doing so, the Board 
cannot consider this question in the first instance, as it is 
potentially prejudicial to the veteran.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The AMC must obtain any outstanding 
VA treatment records after May 10, 
2006.

2.  The AMC must provide the veteran 
with a supplemental statement of the 
case addressing the records provided by 
the veteran following the May 10, 2006 
SSOC and any additional records obtained 
from the VAMC.  The SSOC must also 
inform the veteran of any regulations 
pertaining to neurological 
symptomatology, in addition to 
considering separate ratings for his 
neurological manifestations.

3.  After the development requested above 
has been completed, the veteran's claims 
folder must be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be given the applicable time to submit 
additional argument.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


